DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 12/9/2021. Claims 1-34 are pending in this application. Claims 23-34 are withdrawn.  
	Claims 1-22 are examined in this Office Action.
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claims 16-17 are objected because they are duplicated with contents in claims 14 & 15. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

3.	Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0019300) in view of Padhi et al. (US 2016/0172239).
	Re claim 1, Lee teaches, Fig. 1A, [0021, 0028, 0030], a capacitor, comprising: 
-a lower electrode (119 or 117a itself) including a metal nitride represented as MM'N, wherein M is a metal element, M' is an element different from M, and N is nitrogen (e.g. TiAlN); 
-a dielectric layer (121) on the lower electrode; 
-an interfacial layer (barrier layer 115a) between the lower electrode (117a) and the dielectric layer (121), the interfacial layer (115a) including a metal nitrate represented by MM'N, wherein M is the metal element, M' is the element different from M, N is nitrogen; and 
-an upper electrode (123) on the dielectric layer.

    PNG
    media_image1.png
    671
    506
    media_image1.png
    Greyscale

Lee does not teach the interfacial layer including a metal nitrate represented by MM'NO. 
Padhi teaches Silicon and aluminum composite materials, including SiAlCN, SiAlN, or SiAlON, can act both as a good diffusion barrier and an etch stop layer” [0019]. 
As taught by Padhi, one of ordinary skill in the art would utilize the above teaching to obtain the interfacial layer including a metal nitrate represented by MM'NO as claimed, because it aids in achieving a good diffusion barrier, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Padhi in combination Lee due to above reason. 
Re claims 2 & 3, Lee teaches a content of carbon impurities in the lower electrode (119 or 117a) is 1 % or less (e.g. 0% carbon), and wherein a content of carbon impurities in the interfacial layer (115a) is 1 % or less (e.g. 0% carbon). 
Re claim 4, Lee teaches the M is one of Be, B, Na, Mg, Al, Si, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po, Fr, Ra, Ac, Th, Pa, and U (e.g. Ti, Ta & Zr) [0030]. 
	Re claim 5, Lee teaches the M' is one of H, Li, Be, B, N, O, Na, Mg, Al, Si, P, S, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, As, Se, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po, Fr, Ra, Ac, Th, Pa, and U (e.g. Al & Si) [0030]. 
Re claim 6, Lee teaches the metal nitride is represented as MXM'yNZ, 0<x<=2, 0<y<=2, and 0<z<=4 are satisfied (e.g. TiAlN, TiSiN) [0030].  
Re claims 8, 9, 11 & 12, Lee teaches an integrated circuit device comprising: a substrate (101); and the capacitor on the substrate (101); wherein the substrate includes: a semiconductor substrate (101); at least one conductive region (105) on the semiconductor substrate; and an insulating film insulating (103) on the at least one conductive region (105); a contact plug (105), wherein the capacitor is connected to the contact plug (105); and the capacitor connected to a transistor (in substrate 101) (Fig. 1A, [0023]). 
Re claim 10, Lee/Padhi does not explicitly teach wiring layer, wherein the capacitor connected to wiring layer.
Lee does teach DRAM, and substrate including transistor and/or lines [0003, 0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lee to obtain a . 
4.	Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0207247) in view of Padhi et al. (US 2016/0172239).
Re claim 1, Kim teaches, Fig. 1, [0029-0036], a capacitor, comprising: 
-a lower electrode (210) including a metal nitride represented as MM'N, wherein M is a metal element, M' is an element different from M, and N is nitrogen (e.g. TiAlN); 
-a dielectric layer (230) on the lower electrode; 
-an interfacial layer (222 as barrier layer) between the lower electrode (210) and the dielectric layer (230), the interfacial layer (222) including a metal oxynitride, wherein M is the metal element, N is nitrogen, and O is oxygen; and 
-an upper electrode (250) on the dielectric layer.

    PNG
    media_image2.png
    265
    489
    media_image2.png
    Greyscale


Kim does not teach the interfacial layer including a metal nitrate represented by MM'NO. 
Padhi teaches Silicon and aluminum composite materials, including SiAlCN, SiAlN, or SiAlON, can act both as a good diffusion barrier and an etch stop layer” [0019]. 
As taught by Padhi, one of ordinary skill in the art would utilize the above teaching to obtain the interfacial layer including a metal nitrate represented by MM'NO as claimed, because it aids in achieving a good diffusion barrier, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Padhi in combination Kim due to above reason. 
Re claim 2-4, 6 & 8-12, Kim teaches a content of carbon impurities in the lower electrode (210)  is 1% or less, in the interface layer (222) is 1% or less (e.g. 0% carbon); the M is Ti, Ta, Pt, Ir & Ru [0029, 0031]; the metal nitride is represented as MXM'yNZ, 0<x<=2, 0<y<=2, and 0<z<=4 are satisfied (e.g. TiAlN) [0029]; a substrate (100) and the capacitor (200b) on the substrate (Fig. 8); the substrate includes a semiconductor substrate (100), at least one conductive region (124) on the semiconductor substrate; and an insulating film (120) insulating on the at least one conductive region (250) (Fig. 8, [0078]); a wiring layer (162, 164), wherein the capacitor is connected to the wiring layer (162, 164) (Fig. 8, [0075, 0080]); a contact plug (124), wherein the capacitor is connected to the contact plug (124); and the capacitor is connected to a transistor (Fig. 8). 
Re claim 5, in combination cited above, Padhi teaches the M’ is Si & Al [0019]. 
Allowable Subject Matter
5.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
st-2nd pars.
Response to Arguments
6.	Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
	Applicant submits “The Office Action does not show the SiAlON layer in Padhi would have been considered as equivalent barrier layer compared to the nitride barrier layer 115a in Lee” & ““The Office Action does not show the SiAlON layer in Padhi would have been equivalent substitute for the first dielectric layer 222 in Kim”. 
	The examiner respectfully disagrees. 
	In par. 0028, Lee teaches barrier layer 115a may be metal silicon nitride such as AlSiN, TiSiN, TaSiN or the like. Because layer 115a is barrier layer, it can be used to block oxygen (O3) [0026]. Padhi also teaches barrier layer includes metal silicon nitride (e.g. SiAlN) [0019] similar to Lee’s teaching materials. In par. [0019], Padhi teaches Silicon and aluminum composite materials, including SiAlCN, SiAlN, or SiAlON, can act both as a good diffusion barrier and an etch stop layer. In both teachings, Lee and Padhi recognize metal silicon nitride is good barrier. It also recognized in the art those materials containing silicon and nitride are good etch stop layers. To one of ordinary skill in the art, the teaching materials are known and can be used as both barrier and etch stop layers. Hence, it would have been obvious to incorporate Padhi’s SiAlON layer in the device of Lee. 
Similar to Lee and Padhi discussed above, Kim teaches first dielectric layer 222 may be formed of a metal oxynitride [0031] & the first dielectric layer 222 may serve as a barrier layer to protect the lower electrode from being oxidized [0034]. As discussed above, Padhi teaches metal nitride as well as metal oxyntride are good barrier and etch stop layers. Hence, one of ordinary skill in the art would utilize SiAlON of Padhi into Kim teaching to achieve a good diffusion barrier and enhance protection to the lower electrode. Further, and . In re Leshin, 125 USPQ 416. 
The rejection under claim 7 is withdrawn because of critical range due to lower carbon impurities in lower electrode. 
As result, the rejection under Lee/Padhi and Kim/Padhi are maintained. 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/3/22